                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 1 of 44




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
JOHN RRISD-WA DOE                   §
     Plaintiff                      §
                                    §
vs.                                 §
                                                     1:19-cv-602
                                    §      C.A. No. _________________
ROUND ROCK INDEPENDENT              §
SCHOOL DISTRICT                     §
     Defendant                      §
                                    §
________________________________________________________________________

                         PLAINTIFF’S ORIGINAL COMPLAINT

          COMES NOW, Plaintiff “JOHN RRISD-WA DOE” to file his “Plaintiff’s

Original Complaint” as follows:

                                        PREAMBLE

                   EXPERIENCED AND WONDERFUL MALE TEACHER
                            THROW AWAY LIKE TRASH

          Plaintiff John’s singular goal in life is to enhance the education of students
through the expression of John’s passion and innovative teaching methods.
Having spent his entire teaching career with Defendant RRISD (defined hereafter),
Plaintiff John became the target of an “Inquisition Prosecution” by certain female
colleagues which ultimately led to John’s Termination (defined hereafter) from
RRISD simply because John (a male) was a teacher at an elementary school,
leaving Plaintiff with de minimis public educational prospects. Defendant RRISD
simply threw Plaintiff into the garbage. Left with no recourse, Plaintiff seeks
redress of this Court for damages and equitable relief.

                                                                                      1
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 2 of 44




                                A. NATURE OF THE SUIT

          1.       Plaintiff John (defined hereafter) is a male. John had been an educator

of the highest standard for years, until Defendant RRISD (defined hereafter)

terminated John because of his being a male, elementary school teacher.

          2.       Plaintiff John has attempted all formal and informal efforts to resolve

the issues set forth herein, but was repeatedly blocked by Defendant RRISD. John

has been left with no choice but to file this Complaint for damages and equitable

relief.

          3.       Plaintiff John now files this original action for damages and equitable

relief pursuant to:

                   (a)   42 U.S.C. §§2000d-2000d-7 et seq being Title VI of the
                         Civil Rights Act of 1964, as amended by the Civil Rights
                         Act of 1991;

                   (b)   29 U.S.C. §§201 et seq., being the Fair Labor Standards
                         Act;

                   (c)   42 U.S.C. § 1983 with regards to:

                         (i)    Defendant’s violations of the laws of the United
                                States;

                         (ii)   Defendant’s denial (under the color of law) of
                                Plaintiff John’s equal protection, procedural due
                                process violations, and substantive due process
                                rights granted by the Fourteenth Amendment to the
                                U.S. Constitution;

                                                                                        2
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 3 of 44




                         (iii)   Defendant’s denial (under the color of law) of
                                 Plaintiff John’s freedom of expression and
                                 assembly rights granted by the First Amendment to
                                 the U.S. Constitution; and

                   (d)   Defendant’s actions in violations of provisions of the
                         Texas Constitution

                                         B.   PARTIES

          4.       Plaintiff “JOHN RRISD-WA DOE (“John”) is an individual residing

in the State of Texas. Because of the privacy issues involved in this matter and the

continued, real, and ongoing threat of further retaliation by Defendant, John is hereby

exercising John’s rights to proceed with this matter anonymously.

          5.       The need to protect the identity of Plaintiff John does not hinder the

defense of this matter by Defendant, for the facts are well known to the Defendant.

When applying the applicable tests (created by jurisprudence applicable to this Court)

to balance the needed protection of privacy versus any inconvenience to the

Defendant, the protection of John’s privacy prevails.

          6.       At such time as the Court might agree on procedures designed (a) to

protect the privacy of Plaintiff John, and (b) to protect Plaintiff John from further

retaliation, John’s identity shall be disclosed.

          7.       Defendant ROUND ROCK INDEPENDENT SCHOOL DISTRICT

(“RRISD”) is a public school district operating in the State of Texas as a political

                                                                                       3
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 4 of 44




subdivision of the state of Texas. Defendant RRISD may be served with process

herein by personal delivery to RRISD’s Superintendent of Schools as follows:

                          Round Rock Independent School District
                                   Attn: Steve Flores
                                1311 Round Rock Avenue
                                Round Rock, Texas 78681

                                 C. JURISDICTION and VENUE

          8.        The original jurisdiction of this Court is in accordance with 28 U. S. C.

§ 1331 as involving a federal question proceeding arising under:

                   (a)   42 U.S.C. §§2000d-2000d-7 et seq being Title VI of the
                         Civil Rights Act of 1964, as amended by the Civil Rights
                         Act of 1991(“Title VI”);

                   (b)   29 U.S.C. §§201 et seq., being the Fair Labor Standards
                         Act (the “FLSA”); and

                   (c)   42 U.S.C. § 1983 (“Section 1983”) with regards to:

                         (i)      Defendant’s violations of the laws of the United
                                  States; and

                         (ii)     Defendant’s denial (under the color of law) of
                                  Plaintiff John’s equal protection, procedural due
                                  process violations, and substantive due process
                                  rights granted by the Fourteenth Amendment to the
                                  U.S. Constitution; and

                         (iii)    Defendant’s denial (under the color of law) of
                                  Plaintiff John’s freedom of expression and
                                  assembly rights granted by the First Amendment to
                                  the U.S. Constitution.

                                                                                           4
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 5 of 44




                    (d)   Defendant’s actions in violations of provisions of the
                          Texas Constitution.

This Court may further exercise supplemental jurisdiction over plaintiffs’ claims

arising under Texas law pursuant to 28 U.S.C. § 1367.

          9.        Venue is proper in the Western District of Texas (Austin Division)

because Defendant RRISD operates its schools in, and from, Round Rock and

Williamson County, Texas, which is also where the underlying events occurred.

Round Rock and Williamson County are within the Western District of Texas.

                                 C. FACTUAL ALLEGATIONS

                 The Inquisition Prosecution and Termination of Plaintiff John.

          10.       Plaintiff John was employed by Defendant RRISD under a Term

Contract tendered to John on April 24, 2017 (“Contract”), under which John was an

elementary school teacher for the 2017-2018 school year. Specifically, John taught

various third-grade classes at Bluebonnet Elementary School (“Bluebonnet ES”) for

Defendant RRISD, being the same school he had taught at for eight years.

          11.       On April 6, 2018, for the first and any only time prior to the Board’s

Second Meeting (defined hereafter), Defendant RRISD confronted Plaintiff John,

without any warning, of certain unsubstantiated and False Allegations (defined

hereafter) related to John’s teaching methods and execution of school policies.


                                                                                        5
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 6 of 44




          12.      The “Inquisition Prosecution” to remove John from Defendant RRISD

had begun.

          13.      On April 9, 2018, Defendant RRISD placed Plaintiff John on paid

administrative leave, stemming from the False Allegations having been raised just a

few days previously.

          14.      On May 4, 2018, Defendant RRISD gave Plaintiff John notice that the

Board of Trustees (“Board”) for Defendant RRISD had voted to propose the non-

renewal of John’s Contract for the upcoming 2018-2019 school year (“Proposed Non-

Renewal”).

          15.      The Proposed Non-Renewal was based on the trumped up allegations

against Plaintiff John relating to John’s teaching methods (“False Allegations”).

          16.      On May 7, 2018, Plaintiff John exercised his rights and filed an

appeal/objection of the Proposed Non-Renewal.

          17.      On August 6, 2018, the Board began, in a private session, the hearing to

determine whether Plaintiff John’s Contract should be Non-Renewed (hereafter,

“Board’s First Meeting”).

          18.      The Board’s First Meeting began at approximately 5:30 p.m. No time

limits had been imposed for the presentations by Defendant RRISD or by Plaintiff

John.

                                                                                         6
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 7 of 44




          19.      Over eight hours later, at 1:57 a.m. August 7, 2018, the Board recessed

the Board’s First Meeting.

          20.      With the exception of testimony from a few of Plaintiff John’s

Witnesses (defined hereafter), the entirety of the Board’s First Meeting was consumed

with the presentation by Defendant RRISD, which was nothing but repetitive

hearsay offered by witnesses with no actual knowledge of the False Allegations.

          21.      .Plaintiff John had identified twenty-four witness that would be

testifying during the Board’s First Meeting.

          22.      When the Board recessed, the witnesses for Plaintiff John, all of whom

had been waiting for over eight hours to testify, were simply told to go home.

          23.      On October 16, 2018, the Board reconvened the hearing to determine

the Proposed Non-Renewal of Plaintiff John’s Contract (“Board’s Second Meeting”).

For the purposes hereof, the Board’s First Meeting and the Board’s Second Meeting

may be collectively referred to as the “Board’s Hearings.”

          24.      The Board’s Second Meeting began where the Board’s First Meeting

had ended, with the calling of yet additional witnesses by the Defendant RRISD,

offering repetitive witnesses with no actual knowledge of any of the False Allegations.

          25.      During the Board’s Second Meeting, Plaintiff John was finally able to

offer various witnesses (colleagues, students that Plaintiff John had taught,

                                                                                         7
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 8 of 44




and parents of students that John had actually taught), all of whom had actual

knowledge of John’s challenged teaching methods, and all of whom wholeheartedly

and without reservation pleaded with the Board to continue John’s teaching career

with Defendant RRISD.

          26.      Further, for the first time since the Inquisition Prosecution began on

April 6, 2018,

 Plaintiff John was allowed an opportunity to defend himself against the False

 Allegations.

          27.      The Board took testimony from the following employees of Defendant

RRISD:

                   (a)   Annette Vierra, Defendant RRISD’s Executive for
                         Human Resources;

                   (b)   Carla Amacher, Defendant         RRISD’s Area
                         Superintendent for Round         Rock Learning
                         Community;

                   (c)   Tracy Rieger, Defendant RRISD’s principal at
                         Bluebonnet ES;

                   (d)   Alma Barrera, a Defendant RRISD counselor at
                         Bluebonnet ES;

                   (e)   Samuel Soto, Defendant RRISD’s principal at
                         Bluebonnet ES;

                   (f)   Lindsey McPheeters, a Defendant RRISD staff
                         attorney; and
                                                                                       8
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 9 of 44




                   (g)   Daniel Presley, Defendant RRISD’s Senior Chief of
                         Schools & Innovation.

Hereafter, the foregoing witness may be collectively referred to as the “RRISD

Witnesses.”

          28.      The Board took testimony from the following witnesses called by

Plaintiff John:

                   (a)   Former Student SBD (“FS SBD”), a former student
                         of Plaintiff John at Bluebonnet ES;

                   (b)   Parent One, mother to FS SBD;

                   (c)   Parent Two, father to FS SBD;

                   (d)   Former Student BS (“FSB”) a former student of
                         Plaintiff John at Bluebonnet ES and brother to
                         Student F-GS;

                   (e)   Parent Three, mother to FS BS and Student F-GS,
                         Student F-GS (being a student of Plaintiff John
                         during the 2017-2017 school year at Bluebonnet
                         ES);

                   (f)   Parent Four, mother to Student AM, being a former
                         student of Plaintiff John at Bluebonnet ES during the
                         2016-2017 school year;

                   (g)   Parent Five, mother to Student SE, being a student
                         of Plaintiff John during the 2017-2017 school year
                         at Bluebonnet ES;

                   (h)   Tara Schnell, a Defendant RRISD Special Education
                         Teacher, a member of the Special Education Team
                                                                                 9
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 10 of 44




                          working with Plaintiff John at Bluebonnet ES;

                    (i)   Courtney Allen, a Defendant RRISD teacher,
                          working with Plaintiff John in the 2016-2017 school
                          year as well as the 2017-2018 school year at
                          Bluebonnet ES;

                    (j)   Jennifer Farber, a Defendant RRISD teacher,
                          working with Plaintiff John for years including the
                          2017-2018 school year at Bluebonnet ES;

                    (k)   Mary Ellen Campbell, a Defendant RRISD Educator
                          Assistant for the special education department of
                          Bluebonnet ES, having been assigned as an aid to
                          Plaintiff John; and

                    (l)   Plaintiff John, having been a teacher at Bluebonnet
                          ES for eight years.

Hereafter, the foregoing witness may be collectively referred to as “Plaintiff John’s

Witnesses.”

          29.       At 1:06 a.m. that same night, the Board returned from executive session

to vote on the Proposed Non-Renewal of Plaintiff John’s Contract.

          30.       One member of the Board member moved to retain Plaintiff John and

have a growth plan put in place for John, but such motion died for lack of a second.

          31.       A motion was then offered to non-renew Plaintiff John’s Contract, and

a quick vote was called for.




                                                                                        10
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 11 of 44




          32.       However, before the quick vote could be taken, one member of the

Board presented the following informed and passionate rebuke of the action the

Board was about to take against Plaintiff John:

                     “I'd like to make a couple comments. First of all, I want
                     to make a few comments about this whole process. This
                     is the first time I've gone through this -- a non-renewal
                     this far. We've had non-renewals come to us before.
                     ….
                     I have a fundamental belief that a teacher has the right to
                     run their classroom the way they want as long as it's
                     within the bounds of the school district policies.
                     …
                    It bothers me that you [referring to Plaintiff John]
                    weren't given a growth plan. You weren't put in a memo.
                    You had a memo that wasbrought up five years ago, and
                    you were immediately put on administrative leave. That
                    bothers me. That bothers me from the Administration. So
                    going forward, I hope that never happens again, that
                    there's never a surprise for any employee to have -- There
                    should never be a surprise of any kind. They should
                    always know what's going on.
                    …
                     You've also [referring to Plaintiff John]-- You've
                     committed a lot to your students, and I felt that. I think
                     you have a lot of teachers and parents -- Whether you
                     survive tonight in RRISD here, somewhere, I hope you
                     don't give up on teaching. I think you have a strong
                     passion for it, and I think you've reached and touched a
                     lot of children.
                    …
                     I'd like for the Administration to look at its policy on how
                     students are let -- be able to walk down the hall without
                     supervision, how they're being allowed to go back and
                     forth. And I'm looking at you, Dr. Flores, because you're
                     one of my employees. You're my only employee. I'm not
                                                                                    11
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 12 of 44




                    going to address the Administration -- that we address that
                    and that's never an issue before -- never an issue again
                    like it has happened this time.
                    ….
                    that neighborhood [referring to Bluebonnet ES], and we
                    need people there to help those students as much as
                    possible. It's one of our toughest, hardest, most
                    challenging campuses that we have, and we need
                    everybody there who is compassionate about students.”

          33.       The Board then voted, and the Termination was made by a three for, one

against, and one abstaining vote of the Board. The Inquisition Prosecution had

succeeded in terminating Plaintiff John (“Termination”).

          34.       Because the Termination occurred within the following school year,

Plaintiff John’s Contract was actually renewed and ongoing for the start of the 2018-

2019 school year.

          35.       Plaintiff John reported to work for the 2018-2019 school year, was

turned away by Defendant RRISD. Further, Defendant RRISD never paid Plaintiff

John for the 2018-2019 school year.

          36.       Defendant RRISD’s Termination of John is replete with violations of

John’s rights under the laws of the United States and the Texas Constitution,

including but not being limited to the following:

                                 VIOLATION NO. ONE:

          The investigation conducted by Defendant RRISD into the False
          Allegations against Plaintiff John was rushed and irrevocably flawed.
                                                                                       12
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 13 of 44




                                VIOLATION NO. TWO:

          The rushed investigation by Defendant RRISD into the False
          Allegations was replete with the improper interrogations of third-grade
          students, the improper creation of “statements” after said improper
          interrogations, and the subsequent reliance upon third-grade students’
          statements.

                               VIOLATION NO. THREE:

          The foregoing referenced flawed investigation improperly prejudiced
          and tainted the entirety of the Proposed Non-Renewal process
          undertaken by Defendant RRISD as to Plaintiff John, resulting in an
          unlawful Termination.

                               VIOLATION NO. FOUR:

          The timing of the Non-Renewal Hearing conducted by Defendant
          RRISD was unduly prejudicial to Plaintiff John, resulting in an unlawful
          Termination.

                                VIOLATION NO. FIVE:

          Numerous proper evidentiary objections made by counsel for Plaintiff
          John were improperly over-ruled and ignored, which unduly prejudiced
          Plaintiff John, resulting in an unlawful Termination.

                                 VIOLATION NO. SIX:

          The Termination as to Plaintiff John’s Contract was centered around the
          false and unsubstantiated allegations of a Third-grade student who had
          a known history of lying and manipulation, resulting in an unlawful
          Termination.

                               VIOLATION NO. SEVEN:

          The Termination as to Plaintiff John’s Contract was based on witness
          testimony of legal counsel for Defendant RRISD who offered improper
          and unsubstantiated evidence as to the credibility of Plaintiff John,
          resulting in an unlawful Termination.
                                                                                     13
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 14 of 44




                               VIOLATION NO. EIGHT:

          The Termination as to Plaintiff John’s Contract was based entirely on
          third-party hearsay (as offered by Defendant RRISD) without any
          witness testimony from persons with actual knowledge of the False
          Allegations, resulting in an unlawful Termination.

                                VIOLATION NO. NINE:

          The Termination as to Plaintiff John’s Contract ignored all of the
          testimony (offered by Plaintiff John) of persons with actual knowledge
          of the False Allegations, resulting in an unlawful Termination.

                                   VIOLATION NO. TEN:

          The Termination as to Plaintiff John’s Contract was an arbitrary and
          capricious decision, resulting in an unlawful Termination.

                                   VIOLATION NO. ELEVEN:

          The Termination as to Plaintiff John’s Contract was a punishment by
          Defendant RRISD issued because of Plaintiff John’s “development of
          creative and innovative techniques in instruction and administration
          using those techniques as appropriate to improve student learning,
          resulting in an unlawful Termination.

                                   VIOLATION NO. TWELVE:

          The Termination as to Plaintiff John’s Contract was flawed because
          Plaintiff’s evaluations were not properly considered, resulting in an
          unlawful Termination.

                                   VIOLATION NO. THIRTEEN:

          The Termination as to Plaintiff John ’s 2017-2018 Contract was too late
          to be effective as a non-renewal, and Defendant RRISD should have
          pursued a termination of Plaintiff John’s Contract for the 2018-2019
          school year rather than a non-renewal of Plaintiff John’s 2017-2018
          Contract, resulting in an unlawful Termination.

                                                                                    14
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 15 of 44




                                    VIOLATION NO. FOURTEEN:

          The Termination as to Plaintiff John’s Contract was an act of
          discrimination based on the male gender of John.

                                  VIOLATION NO. FIFTEEN

          Plaintiff John was never paid his Contract compensation for the 2018-
          2019 school year.

          37.       Facts supporting VIOLATION NO. ONE: The investigation

conducted by Defendant RRISD into the False Allegations against Plaintiff John was

rushed and irrevocably flawed, include but are not limited to the following:

                    (a)   On April 6, 2018, Plaintiff John was given written
                          notice of certain concerns, the Inquisition
                          Prosecution has begun;

                    (b)   On April 9, 2018, Plaintiff John was placed on
                          administrative leave;

                    (c)   Plaintiff John was given only three hours’ notice
                          prior to being interrogated by counsel for Defendant
                          RRISD;

                    (d)   Plaintiff John had no opportunity to speak with his
                          legal counsel prior to being interrogated by counsel
                          for Defendant RRISD;

                    (e)   After being interrogated by counsel for Defendant
                          RRISD, no one from Defendant RRISD ever again
                          interviewed or discussed the False Allegations with
                          Plaintiff John until his testimony at the Second
                          Board Meeting;


                                                                                  15
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 16 of 44




                    (f)   On May 3, 2018, the Board considered the
                          Defendant RRISD’s recommendation to non-renew
                          Plaintiff John and voted to proceed with the
                          Proposed Non-Renewal;

                    (g)   Because the May 3, 2018 Board decision to procced
                          with the Notice of Proposed Non-Renewal was a
                          decision based on a recommendation from
                          Defendant RRISD, it is reasonable to assume that
                          such recommendation had been prepared at least
                          several days prior to the May 3, 2018 Board
                          decision;

                    (h)   Based on the foregoing time lime of events, it is
                          reasonable to state that the “Investigation” into
                          Plaintiff John was no longer than three weeks in
                          length;

                    (i)   Although all of the students of Plaintiff John’s class
                          were interviewed, only the RRISD Derived Student
                          Statements (defined below) were relied upon for the
                          Investigation, with all of the other student
                          statements being ignored;

                    (j)   None of the RRISD Derived Student Statements
                          were discussed or even reviewed with the parents of
                          the respective students during the three week
                          Investigation;

                    (k)   None of Plaintiff John’s Witnesses were interviewed
                          by Defendant RRISD during the three week
                          Investigation;

                    (l)   Key to Defendant RRISD’s Investigation was a
                          written hearsay statement of Alexus Martinez, a
                          student teacher who had spent a total of five (5) days
                          in the classroom of Plaintiff John:
                                                                                   16
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 17 of 44




                    (m)   Key to Defendant RRISD’s Investigation was a
                          written hearsay statement of Penny Oates, an
                          Assistant Principal at Bluebonnet ES wherein Ms.
                          Oates acknowledged that she “was not privy to the
                          current concerns” related to Plaintiff John;

                    (n)   Key to Defendant RRISD’s Investigation was a
                          written hearsay statement of Sonia Taylor;

                    (o)   Key to Defendant RRISD’s Investigation was a
                          written but unsigned hearsay statement of Madison
                          Kennedy;

                    (p)   Key to Defendant RRISD’s Investigation was a
                          written hearsay statement of Amanda Keith;

                    (q)   Key to Defendant RRISD’s Investigation was a
                          written but hearsay statement of Ms. Reiger;

                    (r)   Key to Defendant RRISD’s Investigation was a
                          written but hearsay statement of Ms. Barrera;

                          Hereafter, the foregoing hearsay statements of Ms.
                          Martinez, Ms. Oates, Ms. Taylor, Ms. Kennedy, Mr.
                          Keith, Ms. Reiger, and Ms. Barrera shall be
                          collectively referred to as the “RRISD Hearsay
                          Employee Statements.”

                    (s)   Key to Defendant RRISD’s Investigation was an
                          interrogation of Plaintiff John conducted by Sandra
                          Carpenter, an attorney employed by Defendant
                          RRISD; and

                    (t)   Key to Defendant RRISD’s Investigation was an
                          interrogation of Plaintiff John conducted by Ms.
                          McPheeters, an attorney employed by Defendant
                          RRISD; and
                                                                                 17
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 18 of 44




                          Hereafter, the foregoing interrogations of Plaintiff
                          John conducted by Ms. Carpenter and Ms.
                          McPheeters shall be collectively referred to as the
                          “RRISD Lawyer Interrogations.”

                    (u)   Prior to, or even during, the limited discussions with
                          Plaintiff John during the RRISD Investigation,
                          Plaintiff John was never given the opportunity to
                          review any of the RRISD Derived Student
                          Statements or the RRISD Hearsay Employee
                          Statements.

          38.       Facts supporting VIOLATION NO. TWO: The rushed investigation

by Defendant RRISD into the False Allegations was replete with the improper

interrogations of third-grade students, the improper creation of “statements” after said

improper interrogations, and the subsequent reliance upon third-grade students’

statements, include but are not limited to the following:

                    (a)   Defendant RRISD’s transcribed statement and notes
                          from interview with Student A-KG;

                    (b)   Defendant RRISD’s transcribed statement and notes
                          from interview of Student B-GM;

                    (c)   Defendant RRISD’s transcribed statement and notes
                          from interview of Student C-RV;

                    (d)   Defendant RRISD’s transcribed statement and notes
                          from interview of Student D-DS;

                    (e)   Defendant RRISD’s transcribed statement and notes
                          from interview of Student E-TN;

                                                                                     18
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 19 of 44




                    (f)   Defendant RRISD’s transcribed statement and notes
                          from interview of Student F-GS;

                    (g)   Defendant RRISD’s transcribed statement and notes
                          from interview of Student G-LR;
                          Hereafter, the foregoing student statements shall be
                          collectively referred to as the “RRISD Derived
                          Student Statements.”
                    (h)   The RRISD Derived Student Statements each
                          contain      administration   created subjective
                          interpretation of the actual written statements
                          provided by the respective students;

                    (i)   No parent was presented during the interviews of the
                          foregoing students, which resulted in the creation of
                          the RRISD Derived Student Statements; and

                    (j)   All of the RRISD Derived Statements were the
                          worst form of blatant hearsay.

          39.       Facts supporting VIOLATION NO. THREE: The foregoing

referenced flawed investigation improperly prejudiced and tainted the entirety of

the Proposed Non-Renewal process undertaken by Defendant RRISD as to Plaintiff

John, resulting in an unlawful Termination, include but are not limited to the

following:

                    (a)   Defendant RRISD’s Investigation consisted entirely
                          of the RRISD Derived Student Statements, the
                          RRISD Hearsay Employee Statements, and the
                          RRISD Lawyer Interrogations;



                                                                                  19
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 20 of 44




                    (b)    The May 3, 2018 Board decision to proceed with the
                           Proposed Non-Renewal of Plaintiff John was based
                           entirely on Defendant RRISD’s Investigation, which
                           consisted solely of the RRISD’s Derived Student
                           Statements, the RRISD Hearsay Employee
                           Statements, and the RRISD Lawyer Interrogations;
                    (c)    During the Board’s First and Second Hearing as to
                           the Proposed Non-Renewal, heavy emphasis was
                           placed upon the RRISD’s Investigation, including
                           the RRISD’s Derived Student Statements, the
                           RRISD Hearsay Employee Statements, and the
                           RRISD Lawyer Interrogations; and
                    (d)    The testimony of the employees of Defendant
                           RRISD who testified as RRISD Witnesses was
                           based solely on RRISD’s Investigation including the
                           RRISD’s Derived Student Statements, the RRISD
                           Hearsay Employee Statements, and the RRISD
                           Lawyer Interrogations.
          40.       Facts supporting VIOLATION NO. FOUR: The timing of the Non-

Renewal Hearing conducted by Defendant RRISD was unduly prejudicial to Plaintiff

John, resulting in an unlawful Termination, include but are not limited to the

following:

                     (a)   The recess of the First Board Meeting prevented as
                           many as two dozen witnesses ready to testify on
                           behalf of Plaintiff John, even after such witnesses
                           had waited over eight hours expecting to testify; and

                     (b)   Because the First Board Meeting was recessed and
                           not reconvened until October 16, 2018, Board
                           members Mason Moses and Steve Math were not
                           present during the Second Board meeting, depriving

                                                                                   20
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 21 of 44




                          Plaintiff John a consistent panel of Board members
                          acting as the trier of fact.

          41.       Facts supporting VIOLATION NO. FIVE: Numerous proper

evidentiary objections made by counsel for Plaintiff John were improperly over-ruled

and ignored, which unduly prejudiced Plaintiff John, resulting in an unlawful

Termination, include but are not limited to the following:

                    (a)   Objection to testimony of Ms. Vierra as being
                          inadmissible hearsay;

                    (b)   Objection to introduction of the Defendant RRISD’s
                          policies for years prior to the 2017-2018 school year
                          because the False Allegations supporting the
                          Proposed Non-Renewal occurred during the 2017-
                          2018 school year;

                    (c)   Objection to the speaking objections of counsel for
                          Defendant RRISD, when such counsel repeatedly
                          was essentially testifying to the Board;

                    (d)   Objection to the RRISD Witnesses speculating as to
                          future events;

                    (e)   Objection to Ms. Barrera’s tender of her opinion as
                          to what might be unethical behavior of Plaintiff
                          John, since no foundation had been laid that Ms.
                          Barrera was an expert of the respective ethics
                          involved, therefore, any answer would be
                          speculation;

                    (f)   Objection to the repetitive testimony offered by the
                          RRISD’s Witnesses during the First Board Hearing,
                          which unnecessarily consumed precious time and

                                                                                  21
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 22 of 44




                          resulted in the recess without perhaps two dozen
                          witnesses for Plaintiff John being unable to testify;

                    (g)   Objection to the entirety of Ms. McPheeters’
                          testimony;

                    (h)   Objection to Ms. McPheeters’ testimony as to the
                          credibility of Plaintiff John;

                    (i)   Objection to Ms. McPheeters’ testimony as to
                          matters purportedly occurring during the 2016-2017
                          school year since the Proposed Non-Renewal was
                          based on the False Allegations during the 2017-2018
                          school year; and

                    (j)   Objection to any testimony as to a purported “split”
                          within the views of the educators within Bluebonnet
                          ES, as any such split was entirely created by the
                          actions of Defendant RRISD after the placement of
                          Plaintiff John on administrative leave.

          42.       Facts supporting VIOLATION NO. SIX: The Termination as to

Plaintiff John’s Contract was centered around the false and unsubstantiated

allegations of a Third-grade student who had a known history of lying and

manipulation, resulting in an unlawful Termination, include but are not limited to the

following:

                    (a)   Key to RRISD’s Investigation and the center of
                          much hearsay testimony during the Board hearings
                          was the written statement of Student G-LR (being
                          one of the RRISD Derived Student Statements), a
                          student of Plaintiff John during the 2017-2018
                          school year;

                                                                                   22
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 23 of 44




                    (b)   The undisputed testimony offered at the Board
                          Hearings was that Student G-LR was a special
                          education student who has a well-known history of
                          lying and manipulation;

                    (c)   Student G-LR was not called by Defendant RRISD
                          to testify, rather Defendant RRISD elected to rely
                          solely on her hearsay statement (being one of the
                          RRISD Derived Student Statements);

                    (d)   The parents of Student G-LR were not called by
                          Defendant RRISD to testify, rather Defendant
                          RRISD elected to rely solely on her hearsay
                          statement (being one of the RRISD Desired Student
                          Statements);

                    (e)   The only witnesses offering personal knowledge
                          testimony of Student G-LR were Ms. Schnell and
                          Plaintiff John; and

                    (f)   The personal knowledge testimony offered by Ms.
                          Schnell and Plaintiff John as to Student G-LR
                          contradicted in total the prejudicial nature of the
                          statement given by Student G-LR.

          43.       Facts supporting VIOLATION NO. SEVEN: The Termination as to

Plaintiff John’s Contract was based on witness testimony of legal counsel for

Defendant RRISD who offered improper and unsubstantiated evidence as to the

credibility of Plaintiff John, resulting in an unlawful Termination, include but are not

limited to the following:

                    (a)   As previously referenced, Ms. McPheeters (a lawyer
                          employed by Defendant RRISD) testified during the

                                                                                     23
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 24 of 44




                          Second Board Hearing, over the objection of
                          counsel for Plaintiff John;

                    (b)   During the testimony of Ms. McPheeters, Ms.
                          McPheeters offered (a) negative opinion as to the
                          veracity and credibility of Plaintiff John, and (b) a
                          positive opinion as to the RRISD Investigation;

                    (c)   McPheeters’ improper testimony as to Plaintiff John
                          was highly prejudicial to Plaintiff John and should
                          not have been admitted;

                    (d)   Ms. McPheeters’ improper testimony as to the
                          propriety of the RRISD Investigation and
                          conclusions drawn therefrom was highly prejudicial
                          to Plaintiff John and should not have been admitted;

                    (e)   During the cross-examination of Plaintiff John, Ms.
                          Carpenter (as counsel for Defendant RRISD)
                          challenged the veracity and credibility of Plaintiff
                          John based on an interrogation conducted by Ms.
                          Carpenter herself; and

                    (f)   The cross-examination of Plaintiff John by Ms.
                          Carpenter (as counsel for Defendant RRISD) which
                          challenged the veracity and credibility of Plaintiff
                          John based on an interrogation conducted by Ms.
                          Carpenter herself was improper and highly
                          prejudicial to Plaintiff John.

          44.       Facts supporting VIOLATION NO. EIGHT: The Termination

as to Plaintiff John’s Contract was based entirely on third-party hearsay (as

offered by Defendant RRISD) without any witness testimony from persons

with actual knowledge of the False Allegations, resulting in an unlawful

                                                                                  24
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 25 of 44




Termination, include but are not limited to the following:

                    (a)   The entirety of the RRISD Investigation was
                          improper hearsay and cannot support the
                          Termination;

                    (b)   All of the RRISD Derived Student Statements were
                          improper hearsay and cannot support the
                          Termination;

                    (c)   All of the RRISD Hearsay Employee Statements
                          were improper hearsay and cannot support the
                          Termination;

                    (d)   The RRISD Lawyer Interrogations were based
                          solely on the improper RRISD Investigation and
                          cannot support the Termination;

                    (e)   None of the RRISD Witnesses had any actual
                          knowledge of any of the False Allegations, and such
                          testimony cannot support the Termination, including
                          the testimony of:

                          aa)   Annette Vierra, Defendant           RRISD’s
                                Executive for Human Resources;

                          bb)   Olivia Bell, mother to Student A-KG, a then
                                current student of Plaintiff John;

                          cc)   Carla Amacher, Defendant RRISD’s Area
                                Superintendent for Round Rock Learning
                                Community;

                          dd)   Tracy Rieger, Defendant RRISD’s principal
                                at Bluebonnet ES;

                          ee)   Alma Barrera, a Defendant RRISD counselor
                                at Bluebonnet ES;
                                                                                 25
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 26 of 44




                          ff)   Samuel Soto, Defendant RRISD’s principal at
                                Bluebonnet ES;

                          gg)   Lindsey McPheeters, a Defendant RRISD
                                staff attorney; and

                          hh)   Daniel Presley, Defendant RRISD’s Senior
                                Chief of Schools & Innovation;

                    (f)   Defendant RRISD failed to call as witnesses the
                          only persons with purported actual knowledge of the
                          False Allegations, which would have included Ms.
                          Martinez, Ms. Oates, and Ms. Keith.

          45.       Facts supporting VIOLATION NO. NINE: The Termination as

to Plaintiff John’s Contract ignored all of the testimony (offered by Plaintiff

John) of persons with actual knowledge of the False Allegations, resulting in

an unlawful Termination, include but are not limited to the following:

                    (a)   All of the testimony of Plaintiff John’s Witnesses
                          was based on actual, personal knowledge which
                          contradicted in total the False Allegations, including
                          the testimony of:

                          aa)   FS SBD, a former student of Plaintiff John at
                                Bluebonnet ES;

                          bb)   Parent One, mother to FS SBD;

                          cc)   Parent Two, father to FS SBD;

                          dd)   FS BS, a former student of Plaintiff John at
                                Bluebonnet ES and brother to Student F-GS;

                                                                                   26
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 27 of 44




                          ee)   Parent Three, mother to FS BS and Student F-
                                GS, Student F-GS (being a student of Plaintiff
                                John during the 2017-2017 school year at
                                Bluebonnet ES);

                          ff)   Parent Four, mother to Student AM, being a
                                former student of Plaintiff John at Bluebonnet
                                ES during the 2016-2017 school year;

                          gg)   , mother to Student SE, being a student of
                                Plaintiff John during the 2017-2017 school
                                year at Bluebonnet ES;

                          hh)   Tara Schnell, a Defendant RRISD Special
                                Education Teacher, a member of the Special
                                Education Team working with Plaintiff John
                                at Bluebonnet ES;

                          ii)   Courtney Allen, a Defendant RRISD teacher,
                                working with Plaintiff John in the 2016-2017
                                school year as well as the 2017-208 school
                                year at Bluebonnet ES;

                          jj)   Jennifer Farber, a Defendant RRISD teacher,
                                working with Plaintiff John for years
                                including the 2017-2018 school year at
                                Bluebonnet ES;

                          kk)   Mary Ellen Campbell, a Defendant RRISD
                                Educator Assistant for the special education
                                department of Bluebonnet ES, having been
                                assigned as an aid to Plaintiff John; and

                          ll)   John Wolber, the Plaintiff.

          46.       Facts supporting VIOLATION NO. TEN: The Termination as

to Plaintiff John’s Contract was an arbitrary and capricious decision, resulting
                                                                                   27
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 28 of 44




in an unlawful Termination, include but are not limited to the following:

                    (a)   By offering only the unreliable and hearsay evidence
                          and testimony of the RRISD Derived Student
                          Statements, the RRISD Employee Statements, and
                          the RRISD Witnesses, Defendant RRISD offered no
                          credible, reliable, or uncontroverted evidence in
                          support of the False Allegations; and

                    (b)   The testimony of Plaintiff John’s Witnesses, based
                          on actual and personal knowledge of the underlying
                          issues, controverted the False Allegations;

          47.       Facts supporting VIOLATION NO. Eleven: The Termination as to

Plaintiff John’s Contract was a punishment by Defendant RRISD issued because of

Plaintiff John’s “development of creative and innovative techniques in instruction

and administration using those techniques as appropriate to improve student

learning,” resulting in an unlawful Termination, include but are not limited to the

following:

                    (a)   All of the testimony of Plaintiff John’s Witnesses
                          (based on actual, personal knowledge which
                          contradicted in total the False Allegations) described
                          creative and innovative techniques used to improve
                          the learning of Plaintiff John’s witnesses;

                    (b)   Various of the Defendant RRISD Witnesses
                          questioned or disapproved of Plaintiff John’s
                          teaching methods (notwithstanding that Plaintiff
                          John had utilized such methods for years at
                          Bluebonnet ES prior to the 2017-2018 school year);
                          and

                                                                                   28
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 29 of 44




                    (c)   In attempting to reconcile the disparity between the
                          two forgoing views of Plaintiff John, the Board
                          Termination can only be deemed to be a punishment
                          of Plaintiff John for utilization of his innovative
                          teaching methods.

          48.       Facts supporting VIOLATION NO. TWELVE: The Termination as

to Plaintiff John’s Contract was flawed because Plaintiff’s evaluations were not

properly considered, resulting in an unlawful Termination, include but are not limited

to the following:

                    (a)   Defendant RRISD failed to tender even one of the
                          Defendant RRISD annual evaluations of Plaintiff
                          John; but

                    (b)   Plaintiff John offered numerous of his Defendant
                          RRISD annual evaluations, which consistently
                          showed a strong proficiency and continuing
                          improvement.

          49.       Facts supporting VIOLATION NO. THIRTEEN: The Termination as

to Plaintiff John ’s 2017-2018 Contract was too late to be effective as a non-renewal,

and Defendant RRISD should have pursued a termination of Plaintiff John’s Contract

for the 2018-2019 school year rather than a non- renewal of Plaintiff John’s 2017-

2018 Contract, resulting in an unlawful Termination, include but are not limited to

the following:




                                                                                   29
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 30 of 44




                   (a)    Plaintiff John’s Contract with Defendant RRISD
                          was a term contract for the 2017-2018 school year;

                   (b)    The Termination was not made until October 16,
                          2018;

                   (c)    With the Termination occurring during the 2018-
                          2019 school year; Plaintiff John’s Contract had been
                          automatically renewed into the 2018-2019 school
                          year; and

                   (d)    The Termination was not relevant to Plaintiff John’s
                          Contract as extended into the 2018-2019 school
                          year.

          50.       Facts supporting VIOLATION NO. FOURTEEN: The

Termination as to Plaintiff John’s Contract was an act of discrimination based

on the male gender of John, include but are not limited to the following

                    (a)   Plaintiff John is a male, who was a teacher at
                          Bluebonnet ES;

                    (b)   The key allegations that started the Inquisition
                          Prosecution as to Plaintiff John were brought by Ms.
                          Martinez, a female;

                    (c)   Additional statements fueling the fire of the
                          Inquisition Prosecution as to Plaintiff John included
                          statements by Ms. Taylor, Ms. Kennedy, Ms.
                          Reiger, and Ms. Barrera;

                    (d)   The RRISD Investigation was supervised and
                          coordinated by Ms. Vierra, Ms. Amacher, Ms.
                          Rieger, and Ms. Barrera;


                                                                                  30
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 31 of 44




                    (e)   Male teachers within the elementary schools of
                          Defendant RRISD are few and far between;

                    (f)   Male teachers within the elementary schools of
                          Defendant RRISD are improperly harassed,
                          reprimanded, and sanctioned at a far higher level
                          than the female elementary teachers;

                    (g)   The RRISD Lawyer Interrogations were conducted
                          by women only;

                    (h)   Although Plaintiff John’s Termination was
                          supported by Samuel Soto, a male, such support was
                          merely an effort to “keep the peace” within the
                          female educators at Bluebonnet ES;

                    (i)   Although Plaintiff John’s Termination was
                          supported by a male superintendent (Steve Flores),
                          Superintendent Flores, such support was merely an
                          effort to “keep the peace” within the female
                          educators at Bluebonnet ES;

                    (j)   Although Plaintiff John’s Termination by the Board
                          did include certain male members of Board, such
                          support was merely an effort to “keep the peace”
                          within the female educators at Bluebonnet ES and
                          within Defendant RRISD as a whole.

          51.       Facts supporting VIOLATION NO. FIFTEEN: Plaintiff John

was never paid his Contract compensation for the 2018-2019 school year,

include but are not limited to the following:

                    (a)   Plaintiff John’s Contract with Defendant RRISD was a
                          term contract for the 2017-2018 school year;

                                                                                 31
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 32 of 44




                    (b)   The Termination was not made until October 16, 2018;

                    (c)   With the Termination occurring during the 2018-2019
                          school year; Plaintiff John’s Contract had been
                          automatically renewed into the 2018-2019 school year;

                    (d)   The Termination was not relevant to Plaintiff John’s
                          Contract as extended into the 2018-2019 school year;

                    (e)   Plaintiff John reported to work at the beginning of the
                          2018-2019 school year, but was barred from resuming
                          John’s teaching duties; and

                    (f)   Plaintiff John never received any compensation for John’s
                          Contract which had automatically renewed into the 2018-
                          2019 school year.

          52.       For the purposes of this matter, Defendant RRISD’s acts and omissions

comprising the forgoing referenced Violations One through and including Fifteen

shall be collectively referred to hereafter as the “Civil Rights Violations.”

                               Harm Suffered by Plaintiff John.

          53.       Plaintiff John has suffered severe physical, emotional, and economic

harm (including without limitation insufficient pay and lost pay) as a result of the

Civil Rights Violations committed by Defendant RRISD, and John shall suffer future

physical, emotional, and economic harm.

          54.       The Civil Rights Violations committed by Defendant RRISD as to

Plaintiff John were intentional and in bad faith, made with full knowledge that the


                                                                                      32
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 33 of 44




damage to Plaintiff John would follow John for the rest of his life, constituting

conscious indifference by Defendant RRISD.

          55.       Plaintiff John has identified herein certain of the individuals

participating in Defendant RRISD’s Civil Rights Violations of Plaintiff John.

Discovery should enable John to identify more particularly which of these individuals

were involved in such acts as well as other individuals involved in the Civil Rights

Violations committed as to Plaintiff John.

          56.       Texas law deems Plaintiff John’s Contract to create a property interest

that John holds.

                          Defendant’s Action Under the Color of State Law.

          57.       The following individuals, who at all material times were employees,

agents, and representatives of Defendant RRISD, committed, assisted in the

commission of, and/or knew about and failed to correct the Civil Rights Violations

of Plaintiff John:1

                    (a)     Steve Flores, Superintendent of Defendant RRISD;

                    (b)     Annette Vierra, Defendant RRISD’s Executive for Human
                            Resources;

                    (c)     Carla Amacher, Defendant                 RRISD’s Area
                            Superintendent for Round                 Rock Learning
                            Community;
1
 The job descriptions for these individuals were those during the material times of the events made the basis
of this lawsuit, and may or may not be their current positions with Defendant RRISD.
                                                                                                          33
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 34 of 44




                    (d)   Tracy Rieger, Defendant RRISD’s principal at
                          Bluebonnet ES;

                    (e)   Alma Barrera, a Defendant RRISD counselor at
                          Bluebonnet ES;

                    (f)   Samuel Soto, Defendant RRISD’s principal at
                          Bluebonnet ES;

                    (g)   Daniel Presley, Defendant RRISD’s Senior Chief of
                          Schools & Innovation.

                    (h)   Lindsey McPheeters, a Defendant RRISD staff
                          attorney; and

                    (i)   Sandra Carpenter, an attorney employed by
                          Defendant RRISD; and

          58.       The referenced administrators and employees, participating in

Defendant RRISD’s Civil Rights Violations as to Plaintiff John, are the applicable

persons delegated with implementing and were implementing the policies and

customs of Defendant RRISD when committing the Civil Rights Violations of

Plaintiff John.

          59.       Further, if such policies are not, in fact written, each of the

administrators participating in Defendant RRISD’s Civil Rights Violations as to

Plaintiff John were implementing the policies and customs of Defendant RRISD in

accord with the customs and practices of Defendant RRISD.


                                                                                 34
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 35 of 44




          60.       Finally, the Board (as the formal policy maker of Defendant RRISD) by

voting for Plaintiff John’s Termination approved Defendant RRISD’s Civil Rights

Violations as to John.

          61.       Defendant RRISD’s Civil Rights Violations against Plaintiff John

represent actions of complete and deliberate indifference to John.

                                    Administrative Remedies.

          62.       There are no administrative remedy preconditions (“Preconditions”)

required prior to seeking relief under the laws being invoked herein by Plaintiff John.

Even if such Preconditions did exist, the actions of Defendant RRISD have shown

that such efforts would be futile.

          63.       As a result of Defendant RRISD’s Civil Rights Violations targeted at

Plaintiff John, Plaintiff John was forced to engage an attorney and pursue this action

to redress such wrongs.

          64.       All conditions precedent to Plaintiff John bringing these claims have

been met.

                           E. PLAINTIFF’S CAUSES OF ACTION

          65.       Plaintiff John incorporates by reference the facts set forth in Article D:

FACTUAL ALLEGATIONS hereof.



                                                                                           35
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 36 of 44




                          COUNT ONE: VIOLATION OF TITLE VI

          66.       Defendant RRISD is an entity receiving grants and funds from the

 United States government. Therefore, the provisions of Title VI also govern RRISD.

          67.       Defendant RRISD’s Civil Rights Violations committed against Plaintiff

John, supra, are also violations of Title VI because Title VI governs RRISD.

          68.       Without limitation and in addition to the foregoing, Defendant RRISD

denied Plaintiff John’s right to procedural and substantive due process, and equal

protection under the law, in violation of the Fourteenth Amendment to the United

States Constitution.

          69.       Without limitation and in addition to the foregoing, Defendant RRISD’s

Civil Rights Violations denied Plaintiff John’s right to freedom of expression, to

assemble peaceably, and to petition for a redress of grievances, in violation of the

First Amendment to the United States Constitution.

          70.       Defendant RRISD’s denial of Plaintiff John’s statutory and

constitutional rights violate Title VI.

          71.       Plaintiff John has suffered actual and compensatory damages as a direct

and proximate result of RRISD’s violations of Title VI, for which John now sues.

                         COUNT TWO: VIOLATION OF THE FLSA

          72.       As a public school district locally operating as a political subdivision in

                                                                                            36
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 37 of 44




the State of Texas that receives grants and other funding from the United States,

Defendant RRISD falls under the jurisdiction and requirements of the FLSA.

          73.       As mandated by the FLSA, Defendant RRISD is required to pay Plaintiff

John wages due John under John’s Contract with Defendant.

          74.       Defendant RRISD’s Civil Rights Violations with respect of John’s

failure to be paid wages due under John’s Contract are violations of the FLSA.

          75.       Defendant RRISD’s Civil Rights Violations against Plaintiff John in

violation of the FLSA have caused Plaintiff John to suffer a loss of benefits and

created economic losses, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff John now sues in accord with the FLSA.

          76.       Defendant RRISD’s Civil Rights Violations against Plaintiff John in

violation of the FLSA have caused Plaintiff John to suffer mental and emotional

distress and damages, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff John now sues in accord with the FLSA.

                         COUNT THREE: SECTION 1983 VIOLATIONS

          77.       As a public school district locally operating as a political subdivision

in the State of Texas that receives grants and other funding from the United States,

Defendant RRISD falls under the jurisdiction and requirements of the Section 1983.



                                                                                          37
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 38 of 44




          78.       Section 1983 of Title 42 of the United States Code provides, in part,:

                          “Every person who under color of any statute, ordinance,
                          regulation, custom, or usage, of any State…subjects, or
                          causes to be subjected, and citizen of the United States…to
                          the deprivation of any rights, privileges, or immunities
                          secured by the Constitution and laws, shall be liable to the
                          part injured in an action at law, suit in equity, or other
                          proper proceeding for redress…”

          79.       Defendant RRISD’s Civil Rights Violations were committed against

Plaintiff John under the color of law and resulted in the violation of Plaintiff John’s

rights under the United States Constitution and other federal laws.

          80.       Specifically, Defendant RRISD’s Civil Rights Violations were

committed under the color of law and resulted in the violation of Plaintiff John’s

rights under:

                    (a)   Title VI;

                    (c)   the FLSA;

                    (d)   the procedural due process requirements of the United
                          States Constitution as set forth in the Fourteenth
                          Amendment, in violation of John’s Property Rights;

                    (f)   the substantive due process requirements of the United
                          States Constitution set forth in the Fourteenth Amendment
                          in violation of John’s Property Rights;

                    (g)   the equal protection requirements of the United States
                          Constitution set forth in the Fourteenth Amendment in
                          violation of John’s Property Rights; and

                                                                                             38
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 39 of 44




                    (h)   John’s freedom of speech rights guaranteed by the First
                          Amendment to the United States Constitution.

          81.       Defendant RRISD’s Civil Rights Violations of Plaintiff John in

violation of Section 1983 have caused Plaintiff John to suffer a loss of benefits and

created economic losses, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff John now sues in accord with Section

1983.

          82.       Defendant RRISD’s Civil Rights Violations against Plaintiff John in

violation of Section 1983 have caused Plaintiff John to suffer mental and emotional

distress and damages, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff John now sues in accord with Section

1983.

          83.       Plaintiff John also seeks equitable relief to which Plaintiff John is

entitled by Section 1983, including but not being limited to:

                    (a)   immediate reinstatement of John to his teaching duties
                          with Defendant RRISD;

                    (b)   expungement from the files of Defendant RRISD of all
                          materials related to the Termination and all other materials
                          reflecting negatively on Plaintiff John.




                                                                                         39
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 40 of 44




        COUNT FOUR: VIOLATIONS OF THE TEXAS CONSTITUTION

          84.       As a public school district locally operating as a political subdivision

in the State of Texas, Defendant RRISD’s actions are also subject to scrutiny of

protections created by the Texas Constitution.

          85.       Defendant RRISD’s Civil Rights Violations against Plaintiff John were

committed under the color of law and resulted in the violation of Plaintiff John’s’

rights under the Constitution of the State of Texas.

          86.       Specifically, Defendant RRISD’s Civil Rights Violations committed

towards John were committed under the color of law and resulted in the violation of

Plaintiff John’s rights under:

                    (a)   the procedural due process requirements of the Texas
                          Constitution found in Article 1, Section 19;

                    (b)   the substantive due process requirements of the Texas
                          Constitution found in Article 1, Section 19;

                    (c)   the equal protection requirements of the Texas
                          Constitution found in Article I, Section 3; and

                    (d)   the freedom of speech requirements of the Texas
                          Constitution found in Article I, Section 8.

Hereafter, the foregoing shall be collectively referred to as “Violations of the Texas

Constitution.”




                                                                                          40
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 41 of 44




          87.       Defendant RRISD’s Violations of the Texas Constitution as to Plaintiff

John have caused Plaintiff John to suffer a loss of benefits and created economic

losses.

          88.       Defendant RRISD’s Violations of the Texas Constitution as to Plaintiff

John have caused Plaintiff John to suffer mental and emotional distress and damages.

          89.       Although Plaintiff John, as a private party living in the State of Texas,

has no standing to seek monetary damages for the Defendant RRISD’s Violations

of the Texas Constitution as to Plaintiff John, Plaintiff John does seek the equitable

relief to which Plaintiff John is entitled by Texas jurisprudence, including but not

being limited to:

                    (a)   immediate reinstatement of John to his teaching duties
                          with Defendant RRISD;

                    (b)   expungement from the files of Defendant RRISD of all
                          materials related to the Termination and all other materials
                          reflecting negatively on Plaintiff John.

          COUNT FIVE: PUNITIVE AND/OR LIQUIDATED DAMAGES

          90.       Various of the statutes that were violated as a result of Defendant

RRISD’s Civil Rights Violations as to Plaintiff John permit the recovery of

exemplary and/or liquidated damages by Plaintiff John in an amount sufficient to

punish RRISD for such misconduct and to deter similar misconduct in the future.


                                                                                           41
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 42 of 44




          91.       Defendant RRISD’s Civil Rights Violations against Plaintiff John in

violation of the Title VI were intentional and willful, or at a minimum, were

committed with a lack of regard for, or with reckless indifference to, Plaintiff John’s

federally protected rights, thereby entitling Plaintiff John to punitive damages

pursuant to the Title VI, for which Plaintiff John now seeks in an amount of

$1,000,000.00.

          92.       Defendant RRISD’s Civil Rights Violations against Plaintiff John in

violation of the FLSA were intentional and willful, or at a minimum, were committed

with a lack of regard for, or with reckless indifference to, Plaintiff John’s federally

protected rights, thereby entitling Plaintiff John to punitive damages pursuant to the

FLSA, for which Plaintiff John now seeks in an amount of $ 1,000,000.00.

          93.       Defendant RRISD’s Civil Rights Violations against Plaintiff John in

violation of Section 1983 were intentional and willful, or at a minimum, were

committed with a lack of regard for, or with reckless indifference to, Plaintiff John’s

federally protected rights, thereby entitling Plaintiff John to punitive damages

pursuant to Section 1983, for which Plaintiff John now seeks in an amount of $

1,000,000.00.




                                                                                    42
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 43 of 44




                  COUNT SIX: PRE AND POST JUDGMENT INTEREST

          94.       Plaintiff John also requests pre and post judgment interest as may be

allowed by applicable law.

                           COUNT SEVEN: ATTORNEYS’ FEES

          95.       Plaintiff John should be awarded John’s reasonable and necessary

attorneys’ fees incurred in relation to the foregoing as allowed by applicable law.

                                 F.   REQUEST FOR JURY

          96.       Plaintiff John hereby requests that a jury be empaneled, and, that the

foregoing causes of actions and requests for relief be presented to such jury for

resolution.

                                 G. PRAYER FOR RELIEF

            WHEREFORE, Plaintiff John prays that: summons be issued upon

Defendant; upon final trial hereof, that judgment be entered in favor of Plaintiff John

for the actual, consequential, and exemplary damages set forth herein including post

judgment interest; that Plaintiff John be granted the equitable relief be granted; that

Plaintiff John be reimbursed his reasonable and necessary attorneys’ fees required to

bring this matter; all costs of Court be taxed against Defendant; and that Plaintiff John

have such further and other relief, general and special, both at law or in equity, to

which John may show himself to be justly entitled.

                                                                                       43
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
                 Case 1:19-cv-00602-RP Document 1 Filed 06/11/19 Page 44 of 44




          Respectfully submitted,

                                           Gorman Law Firm, pllc



                                           By:
                                                 Terry P Gorman, Esq. (lead)
                                                 Texas Bar No. 08218200
                                                 tgorman@school-law.co
                                                 Chigozie Odediran
                                                 Texas Bar No. 24098196
                                                 codediran@school-law.co
                                           901 Mopac Expressway South, Suite 300
                                           Austin, Texas 78746
                                           Telephone: (512) 980-4556 (direct)
                                           Telecopier: (512) 597-1455
                                           ATTORNEYS FOR PLAINTIFF
                                           JOHN RRISD-WA DOE




                                                                                   44
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.10
